In re Sheppard, Clarence; — Plaintiff(s); applying for supervisory and/or remedial *1139writs; to the Court of Appeal, First Circuit, No. KW88 0226; Parish of East Baton Rouge, 19th Judicial District Court, Div. “C”, Nos. 11-77-682, 9-80-73.
Granted in part; denied in part. Relator’s request for his Boykin transcript is granted. The district court is ordered to provide relator with a copy of the transcript of his February 13, 1978 guilty plea in No. 11-77-682. Relator’s request for his sentencing transcript is denied for failure to show a particularized need.